
	
		III
		110th CONGRESS
		2d Session
		S. RES. 631
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mrs. Boxer (for herself,
			 Mr. Whitehouse, Mr. Lautenberg, Ms.
			 Klobuchar, and Mr. Sanders)
			 submitted the following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Senate has lost confidence in the Administrator of the Environmental Protection
		  Agency, Stephen L. Johnson, that the Administrator should resign his position
		  immediately, and that the Department of Justice should open an investigation
		  into the veracity of his congressional testimony regarding the California
		  waiver decision and pursue any prosecutorial action the Department determines
		  to be warranted.
	
	
		Whereas, for most of its nearly 4-decade history, people
			 of the United States could look to the Environmental Protection Agency for
			 independent leadership, grounded in science and the rule of law, with a sole
			 mission to protect our health and our environment;
		Whereas, since Stephen L. Johnson was sworn in as
			 Administrator, the Environmental Protection Agency has failed to carry out its
			 mission, and has issued decision after decision that fails to adequately
			 protect public health and the environment;
		Whereas, on the issue of pollution from ozone, the
			 Environmental Protection Agency under Administrator Johnson rejected the
			 recommendations of agency scientists, public health officials, and the agency’s
			 own scientific advisory committees, and instead established an ozone standard
			 that fails to protect the public, especially children and the elderly, from the
			 harmful effects of ozone pollution, such as lung disease and asthma;
		Whereas, on the issue of pollution from soot, known as
			 particulate matter, Administrator Johnson bowed to pressure from
			 industry and failed to strengthen an outdated standard limiting the annual
			 average levels of soot pollution, despite calls from the agency’s own
			 scientific advisory committees and health and medical experts to strengthen
			 that standard to protect public health;
		Whereas, on the issue of pollution from lead,
			 Administrator Johnson failed to heed the Environmental Protection Agency’s own
			 scientists and proposed a standard that would leave children in harm’s
			 way;
		Whereas, on the issue of the Toxic Release Inventory, the
			 Agency’s decision to weaken the community right-to-know rules for toxic
			 chemicals used and released in communities across the country will quadruple
			 the quantity of toxic pollutants that companies can release before the
			 companies are required to provide to the public detailed information about the
			 releases;
		Whereas the Environmental Protection Agency went forward
			 with those changes to the Toxic Release Inventory despite objections from 23
			 State agencies and attorneys general, and despite concerns raised by the
			 Agency’s own science advisory board;
		Whereas, on the issue of the toxin perchlorate, the
			 Environmental Protection Agency promulgated a rule revoking the requirement for
			 testing of tap water for perchlorate, a contaminant that has been found in the
			 drinking water of millions of people in 35 States, and which interferes with
			 the thyroid and is especially risky to pregnant women and newborns, and as a
			 result, people in the United States will lack up-to-date information on whether
			 their tap water is contaminated with that toxin;
		Whereas, on the issue of vehicle tailpipe emissions,
			 Administrator Johnson denied a waiver that would have allowed California and up
			 to 18 other States to enact strict restrictions on global warming pollution
			 from automobiles, despite the reportedly unanimous recommendations of his
			 professional staff in favor of granting the waiver at least in part, and
			 finding that denying it would very likely be successfully challenged in
			 court;
		Whereas, on the issue of global warming pollution, in
			 defiance of the Supreme Court’s decision in Massachusetts v. E.P.A. (549 U.S.
			 497), Administrator Johnson has failed to take action after the Court’s ruling
			 that the Environmental Protection Agency has the authority, under the Clean Air
			 Act (42 U.S.C. 7401 et seq.), to regulate greenhouse gas emissions that pollute
			 our air, instead bowing to pressures from the Bush White House to punt the
			 issue to the next administration;
		Whereas, under Administrator Johnson, the Environmental
			 Protection Agency has offered legal arguments for its insufficient standards
			 that have provoked ridicule by the courts, which, for example, have accused the
			 agency of employing the logic of the Queen of Hearts and living
			 in a Humpty-Dumpty world in attempting to evade the intent of
			 Congress and the clear meaning of the Clean Air Act (42 U.S.C. 7401 et
			 seq.);
		Whereas, Administrator Johnson has allowed the
			 Environmental Protection Agency’s scientific advisory panels to be infiltrated
			 by the very industries they are meant to regulate and control, while at the
			 same time removing from those panels without justification qualified scientists
			 who opposed industry positions;
		Whereas a report issued on April 23, 2008, by the Union of
			 Concerned Scientists, entitled Interference at the EPA,
			 uncovered widespread political influence in the Environmental Protection Agency
			 decisions, noting, for example, that 60 percent of the Environmental Protection
			 Agency career scientists surveyed had personally experienced at least 1
			 incident of political interference during the past 5 years;
		Whereas the Environmental Protection Agency under
			 Administrator Johnson has altered administrative procedures of the agency to
			 allow the White House Office of Management and Budget and Pentagon secret
			 influence over agency decisionmaking, such as through the Integrated Risk
			 Information System process, an action which the Government Accountability
			 Office has found to be inconsistent with the principle of sound science
			 that relies on, among other things, transparency;
		Whereas Administrator Johnson’s response to widespread
			 criticism that his agency is in crisis, and that he allows White House
			 political operatives and polluting industries to dictate his decisions rather
			 than the law and science, has been to label those who have raised those
			 concerns, many of whom are dedicated career employees of his agency, as
			 yammering critics;
		Whereas, in defiance of his charge under the Constitution
			 of the United States, Administrator Johnson has personally and repeatedly
			 refused to cooperate with Congress in its efforts to conduct regular oversight
			 of the Executive branch, refusing to produce documents as part of legitimate
			 oversight investigations, refusing to appear before committees of Congress,
			 and, when he has appeared, refusing to answer questions in a forthright
			 manner;
		Whereas there is strong evidence to believe that
			 Administrator Johnson, at a minimum, provided misleading and intentionally
			 incomplete statements to congressional committees regarding the California
			 waiver issue and, at worst, has given false testimony before those
			 committees;
		Whereas, for example, Administrator Johnson on numerous
			 occasions testified before the Committee on Environment and Public Works of the
			 Senate that he based his denial of the California waiver request on
			 California’s failure to meet the compelling and extraordinary
			 circumstances criterion under section 209(b) of the Clean Air Act (42 U.S.C.
			 7543(b)), and that he reached this decision independently;
		Whereas, testimony by a former senior Environmental
			 Protection Agency official, Jason Burnett, reveals that in fact Administrator
			 Johnson had determined that California met the requirements for a waiver under
			 that Act and had communicated his plan to partially grant the waiver to the
			 Administration in a meeting at the White House, only to reverse course and deny
			 the waiver after White House officials clearly articulated
			 President Bush’s policy preference for a single regulatory
			 system, even though the Clean Air Act clearly contemplates a dual system in
			 cases in which the statutory criteria for the waiver are met;
		Whereas Mr. Burnett’s testimony was that Administrator
			 Johnson was prepared to grant the California waiver until it was clearly
			 articulated to him that the President preferred a different
			 approach;
		Whereas Administrator Johnson’s sworn testimony before the
			 Committee on Environment and Public Works of the Senate appears to have been
			 designed to mislead Congress and the people of the United States regarding the
			 extent to which the White House intervened in the decision to deny the
			 California waiver, despite the conclusion of career staff at the Environmental
			 Protection Agency, and evidently of the Administrator himself, that the
			 statutory criteria for granting the waiver under the Clean Air Act had been
			 met; and
		Whereas the Environmental Protection Agency is an agency
			 in crisis and is in need of leadership dedicated to tackling the enormous
			 public health and environmental issues faced by our country and our planet, in
			 an independent manner that comports with science and the law and is immune from
			 political interference: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Senate has
			 lost confidence in the Administrator of the Environmental Protection Agency,
			 Stephen L. Johnson;
			(2)Administrator
			 Johnson should resign his position immediately; and
			(3)the Department of
			 Justice should open an investigation into the veracity of his congressional
			 testimony regarding the California waiver decision and to pursue any
			 prosecutorial action the Department determines to be warranted.
			
